Citation Nr: 1146211	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-34 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to restoration of a 10 percent schedular rating for a right ankle strain, effective from September 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1987 to September 2002 and from December 2002 to September 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In May 2007, prior to the rating decision on appeal, the Veteran testified at a hearing before a Regional Veteran's Service Representative (RSVR).  A transcript of this hearing is associated with the claims files.


FINDING OF FACT

Improvement in the Veteran's right ankle strain was not adequately demonstrated by the evidence of record at the time of the June 2007 rating decision reducing the rating for the disability from 10 percent to a noncompensable rating.


CONCLUSION OF LAW

The 10 percent rating for the Veteran's right ankle strain was not properly reduced.  38 C.F.R. §§ 3.105(e), 3.344 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e). 

When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations that are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) above, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings that have continued for long periods at the same level (five years or more) and do not apply to disabilities that have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in such disabilities will warrant a reduction in rating.  

The Veteran's right ankle strain is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under that Diagnostic code, a rating of 10 percent is assigned for moderate limitation of motion of the ankle.  A 20 percent rating is assigned for marked limitation of motion of the ankle.  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also, Brown v. Brown, 5 Vet. App. 413, 420-422 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Analysis

Initially, the Board notes that this is not a claim for increased evaluation, but rather is a claim for restoration of a benefit.  See Peyton, 1Vet. App. at 286.  The Board also notes that the Veteran is service-connected for right foot arthritis (claimed as residuals of a right foot fracture), currently rated at 10 percent.  A reduction of the 10 percent rating for the service-connected right foot disability has not been proposed, nor has the Veteran asserted that the disability warrants a higher rating.  Further, the record does not indicate, and the Veteran does not contend, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e).  Therefore, the Board will focus on the propriety of the reduction.

The Veteran's 10 percent rating was in effect from September 2002 to December 2002, at which point the Veteran was recalled to active duty and service connection was discontinued.  The 10 percent rating was reinstated effective September 12, 2004, pursuant to 38 C.F.R. § 3.654.  It was accordingly in effect for less than five years prior to the rating reduction on appeal, and the provisions of 3.344(c) apply. 

The Veteran was afforded VA examinations in December 2004 and February 2007.  Additionally, he submitted VA and private treatment records in conjunction with his claim.  The December 2004 VA examination shows that the Veteran had a normal gait and did not require the use of crutches, a brace, a cane or any type of corrective shoes.  Physical examination revealed that the ankle was nontender to palpation.  Range of motion testing showed full range of motion in the right ankle, with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was no evidence of valgus or varus angulation.  Strength was 5/5 and deep tendon reflexes were 2/4 and normal.  Doralis pedis and posterior tibialis pulses were present and brisk.  The examiner stated that there was no evidence of painful motion, weakness, fatigability, or instability.  The examiner opined that periods of excessive use or flare-ups would not increase pain, weakness, or limited functional ability and would not cause any additional loss of range of motion.  The examiner provided a current diagnosis of right ankle strain, and stated that the Veteran did not provide a history of ankle strain or injury.  Further, no prior injury was evidenced on the current examination.  

The February 2007 VA examination report notes that the Veteran's current right ankle injury was caused by the same injury that resulted in a fracture to the right foot.  The examiner stated that the Veteran's right ankle had improved since the onset of the initial injury, and that there were no functional limitations on standing or walking.  There were no symptoms of giving way, instability, pain, stiffness, weakness, episodes of dislocation or subluxation, episodes of locking, inflammation, or effusion.  Additionally, the Veteran did not use any assistive aids for his ankle.  Examination revealed that gait was normal.  Range of motion testing showed normal active and passive range of motion with dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  There was no additional loss of motion on repetitive use.  The examiner concluded that there was no evidence of ankle abnormality on the day of the examination.  

An April 2007 VA treatment record indicates that the Veteran wore custom foot orthotics.  Further, the prolonged standing and walking required by his job caused end of the day pain across the mid foot.  Examination showed mild tenderness of range of motion of the mid foot but no tenderness on the subtalar joint.  Dorsiflexion caused jamming of the joint with some tenderness.  An assessment of metatarsal cuneiform joint arthralgia was provided.

At his May 2007 pre-determination hearing, the Veteran stated he had right ankle pain and stiffness.  Later, the Veteran appeared to primarily complain of right foot pain, then clarified that he had pain beginning at the ankle and radiating down through his foot.  This pain occurred particularly after the Veteran had been standing at work for eleven hours a day, or during the summer months when he worked longer hours.  The Veteran denied instability in the ankle, and stated he did not take medication for his ankle pain.  He testified that he used foot braces that did not extend up to his ankles every day.  He also experienced some swelling in the ankle if he stood for long periods of time, tied his shoes too tight, or wore his army boots during reserves training.  Finally, he stated that his ankle pain restricted him from participating in sports such as running.  

The Veteran submitted private treatment records dated in April and August 2007 from H.L.E., MD, and showing treatment for right foot trauma.  Examination of the ankle showed normal range of motion and X-rays of the ankle did not reveal any obvious arthritis.  An assessment of an old fracture of the navicular bone of the foot, that was still painful and with what appeared to be a nonhealing fracture, was provided.  No diagnosis regarding the ankle was noted.  The August 2007 follow-up record reflects only findings on examination of the right foot, and includes no mention of any right ankle complaints or symptoms.   

In statements accompanying his Notice of Disagreement and his VA Form 9, the Veteran asserted that the February 2007 examination was inadequate, that he had difficulty hearing the examiner and did not realize the examination was for the purpose of determining the degree of severity of his ankle disability, that the examiner did not formally examine his ankle, and that because the examination was performed in the morning before he had used the ankle much, the true extent of his ankle disability was not evident at the time of the examination.  He asserted that he experiences extreme ankle pain when he walks or stands for long periods of time.

While it appears from the February 2007 VA examination report that the Veteran's ankle disability had improved, the Board has determined that the examination report is not sufficiently thorough to justify the reduction in the rating for the Veteran's right ankle.  In so finding, the Board has found the Veteran to be credible in reporting his ankle symptoms and the circumstances of the examination.  Therefore, the Board concludes that the criteria for reducing the rating were not met at the time of the rating decision reducing the rating.  Accordingly, restoration of a 10 percent rating from the effective date of the reduction is in order.


ORDER

Restoration of a 10 percent rating for the service-connected right ankle strain from September 1, 2007, is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


